Citation Nr: 1742207	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total rating based on individual unemployability due to service connection disability (TDIU).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

These matters arise from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, and assigned a 10 percent rating.  The Veteran appealed this decision to the Board of Veterans' Appeals (Board) and the Board denied a higher initial rating in July 2013. 

The Veteran appealed the Board's July 2013 decision to the Court of Appeals for Veterans Claim (Court) and, in a Memorandum Decision in December 2014, the Court remanded the issues of entitlement to a TDIU and entitlement to an initial disability rating higher than 10 percent for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the Veteran's claims, requesting that the AOJ arrange to have the Veteran's records reviewed by a vocational rehabilitation specialist to offer an opinion as to the Veteran's capacity to gain and maintain employment due to his service-connected laceration of the fingers.  

In attempted compliance with the Board's remand requests, the AOJ provided the record to a VA medical examiner.  In a June 2016 VA medical opinion, having reviewed the record, the examiner wrote that the Veteran's service-connected laceration of the fingers caused some degree of difficulty with finger extension, the ability to touch the palm, and grip strength.  Having noted the symptoms caused by the service-connected disability, the examiner wrote that the Veteran had "recently undergone a complete radical cystectomy for carcinoma of the urinary bladder and is unable to work at the present time."  The examiner then stated that, in his opinion, the Veteran "does meet the criteria for TDIU."  

Subsequently, the AOJ provided the record to a VA vocational rehabilitation specialist.  In a January 2017 VA opinion, the VA specialist reported reviewing the record, to include the June 2016 VA medical opinion.  The specialist noted that the Veteran had been diagnosed with chronic obstructive pulmonary disease, hypertension, and carcinoma of the urinary bladder.  The specialist wrote that it was her opinion, based on the June 2016 VA medical opinion, that the Veteran did meet the criteria for TDIU.

In an April 2017 addendum to the January 2017 VA opinion, the same vocational rehabilitation specialist stated that it was not within her competency to opine as to the effects of the Veteran's service-connected laceration of the fingers by itself.  The specialist noted that she was not a physician.  She indicated that the Veteran's service-connected disability should be evaluated using an in-person medical examination performed by a physician.

In both the June 2016 VA medical opinion and the January 2017 VA opinion, the respective authors stated that the Veteran met the criteria for a TDIU, but did not state whether this was due solely to the Veteran's service-connected laceration of the fingers.  Therefore, the Board finds that both opinions are inadequate as they did not provide insight as to whether the Veteran's service-connected disability, alone, was sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In keeping with the recommendation of the vocational rehabilitation specialist in the April 2017 addendum to her opinion, the Board finds that an additional examination is necessary to determine the service-connected finger disability's effects on the Board's employability.  Therefore, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA medical examination with a VA examiner to determine the severity of the Veteran's service-connected laceration of the fingers.  The examiner must review the record and should note that review in the report.  The examiner should perform all necessary testing.  The examiner should describe the impact of the Veteran's service-connected disability on occupational functioning, and should describe the frequency and severity of the symptoms resulting in those levels of impairment.  If the Veteran is felt capable of work despite this service-connected disability alone, the examiner should state what type of work and what accommodations would be necessary due to this service-connected finger disability. .

3.  Then, again refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected laceration of the fingers to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 (b)(1).

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




